


Exhibit 10.6.4

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of January 23, 2012 and is effective as of the Amendment Effective Date (as
defined in Section 6), by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”; together with the Borrower, each a “Loan Party” and, collectively,
the “Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, acting in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

 

WHEREAS, the Loan Parties have requested that Agent and Lenders amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to grant
such requests in accordance with, and subject to, the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.                                      Acknowledgment of Obligations.  Borrower
hereby acknowledges, confirms and agrees that all Term Loans made prior to the
date hereof, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges owing by Borrower to Agent and Lenders under
the Loan Agreement and the other Debt Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

 

2.                                      Amendments to Loan Agreement.  Subject
to the terms and conditions of this Amendment, including, without limitation,
the conditions precedent to effectiveness set forth in Section 6 below, the Loan
Agreement is hereby amended as follows:

 

(a)                                  Section 2.3(b)(ii)(B) of the Loan Agreement
is hereby amended by deleting such subsection in its entirety and substituting
in lieu thereof the following:

 

“(B) If the Interest Only Extension Conditions have been satisfied, then
Borrower shall repay principal on the Term Loan to the Agent, for the ratable
benefit of the

 

--------------------------------------------------------------------------------


 

Lenders, in twenty-five (25) equal consecutive monthly installments of $600,000
on each Scheduled Payment Date, commencing on July 1, 2012.”

 

(b)                                 Section 2.3(b)(ii) of the Loan Agreement is
hereby amended by deleting the definition of “Interest Only Extension
Conditions” contained in such subsection in its entirety and substituting in
lieu thereof the following:

 

“As used herein, the term “Interest Only Extension Conditions” means evidence
reasonably satisfactory to Agent of Borrower’s receipt, on or before January 13,
2012, of $28,000,000 in net cash proceeds from one or a combination of the
following (i) a collaboration or partnership agreement consistent with
Borrower’s existing business and (ii) the sale of additional securities of
Borrower, which net cash proceeds, in any case, shall be fully earned (subject
to revenue recognition over time in accordance with GAAP) and non-refundable
when received by Borrower.”

 

(c)                                  Section 3.4(c) of the Loan Agreement is
hereby amended by deleting such subsection in its entirety and substituting in
lieu thereof the following:

 

Effect of Occurrence of IP Security Interest Event.  After January 11, 2012,
immediately upon the occurrence, if at all, of an IP Security Interest Event (1)
Borrower shall automatically and irrevocably and without any further action by
Agent or any other party be deemed to pledge and grant to Agent a continuing
first priority lien on and security interest in, upon, and to all right, title
and interest of Borrower in and to all now owned and hereafter acquired
Intellectual Property, (2) Agent shall be automatically authorized to file any
UCC financing statements or financing statement amendments to perfect such
security interest in Intellectual Property, (3) the IP Security Agreements
delivered to the Agent in escrow on the Closing Date pursuant to Section 4.1(g)
shall be automatically released from escrow and Agent shall be automatically
authorized to file such IP Security Agreements (the schedules to which may be
updated by Agent if Borrower acquires or develops additional Intellectual
Property between the Closing Date and the IP Security Interest Event) with the
United States Patent and Trademark Office or United States Copyright Office, as
applicable, and (4) Borrower shall promptly execute such other agreements and
take such other actions as Agent may reasonably request to establish, evidence
or perfect Agent’s security interest in the Intellectual Property.

 

3.                                      Representation and Acknowledgement
Regarding IP Security Interest Event.   The Loan Parties represent and warrant
to the Agent and Lenders that, prior to giving effect to the amendments to the
Loan Agreement set forth in this Amendment,  no IP Security Interest Event has
occurred at any time prior to the Amendment Effective Date.  Further, the Loan
Parties acknowledge and agree that (a) Agent and Lender’s willingness to
retroactively amend Section 2.3(b)(ii) and Section 3.4(c) of the Loan Agreement
set forth in Section 2 above shall not be interpreted or deemed to constitute a
course of conduct or course of dealing as it relates to any

 

2

--------------------------------------------------------------------------------


 

future IP Security Interest Event; and (b) Agent and Lenders shall continue to
have all rights set forth in the Loan Agreement and other Debt Documents with
respect to the occurrence of any future IP Security Interest Event.

 

4.                                      No Other Consents or Amendments.  Except
for the amendment set forth and referred to in Sections 2 above, the Loan
Agreement and the other Debt Documents shall remain unchanged and in full force
and effect.  Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of Borrower’s or
Guarantor’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

 

5.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Amendment, each Loan Party does
hereby warrant, represent and covenant to Agent and Lenders that after giving
effect to this Amendment (a) each representation or warranty of the Loan Parties
set forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects (without duplication of any materiality
qualifier contained therein)   on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period), (b) no Default or Event of Default has occurred and is
continuing as of the date hereof and (c) each Loan Party has the power and is
duly authorized to enter into, deliver and perform this Amendment and this
Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against each Loan Party in accordance with its terms.

 

6.                                      Conditions Precedent to Effectiveness of
this Amendment.  This Amendment shall become effective as of December 1, 2011
(the “Amendment Effective Date”) upon satisfaction of the following conditions:

 

(a)                                  Agent shall notify Borrower in writing that
Agent has received one or more counterparts of this Amendment duly executed and
delivered by the Loan Parties, Agent and Lenders, in form and substance
satisfactory to Agent and Lenders;

 

(b)                                 Both before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing;

 

(c)                                  Agent shall have received an amendment fee
in immediately available funds in the amount of $20,000.00, for benefit of the
Lenders in accordance with their Pro Rata Shares, which fee shall be fully
earned and non-refundable when paid; and

 

(d)                                 Agent shall have received all other
documents and instruments as Agent or any Lender may reasonably deem necessary
or appropriate to effectuate the intent or purpose of this Amendment.

 

3

--------------------------------------------------------------------------------


 

7.                                      Release.

 

(a)                                  In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, Lenders and all such other persons being
hereinafter referred to collectively, as the “Releasees” and individually, as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Debt Documents or transactions thereunder or related thereto.

 

(b)                                 Each Loan Party understands, acknowledges
and agrees that its release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

8.                                      Covenant Not To
Sue.                            Each Loan Party, on behalf of itself and its
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by the Loan Parties pursuant to Section 7
above.  If any Loan Party or any of its respective successors, assigns or other
legal representatives violates the foregoing covenant, each Loan Party, for
itself and its successors, assigns and legal representatives, jointly and
severally agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

9.                                      Advice of Counsel.     Each of the
parties represents to each other party hereto that it has discussed this
Amendment with its counsel.

 

4

--------------------------------------------------------------------------------


 

10.                               Severability of Provisions.  In case any
provision of or obligation under this Amendment shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

11.                               Counterparts.  This Amendment may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument.

 

12.                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

13.                               Entire Agreement.  The Loan Agreement as and
when amended through this Amendment embodies the entire agreement between the
parties hereto relating to the subject matter thereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

14.                               No Strict Construction, Etc.  The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment.  In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment.  Time
is of the essence for this Amendment.

 

15.                               Costs and Expenses.  Loan Parties absolutely
and unconditionally agree, jointly and severally, to pay or reimburse upon
demand for all reasonable fees, costs and expenses incurred by Agent and the
Lenders that are Lenders on the Closing Date in connection with the preparation,
negotiation, execution and delivery of this Amendment and any other Debt
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Amendment or transactions contemplated hereby.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

 

 

BORROWER:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name: Keith Ehrlich

 

Title: CFO

 

 

 

 

 

GUARANTOR:

 

 

 

SYNTA SECURITIES CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name: Keith Ehrlich

 

Title: Director

 

 

SYNTA PHARMACEUTICALS CORP.

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Alan Silbert

 

Name: Alan Silbert

 

Title: Its Duly Authorized Signatory

 

 

SYNTA PHARMACEUTICALS CORP.

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MIDCAP FUNDING III, LLC

 

 

 

 

 

By:

/s/ Luis Viera

 

Name: Luis Viera

 

Title: Managing Director

 

 

SYNTA PHARMACEUTICALS CORP.

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------
